United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 January 12, 2005
                       _______________________
                                                          Charles R. Fulbruge III
                             No. 04-30836                         Clerk
                           Summary Calendar
                       _______________________

                          THOMAS L. CLARK,

                         Plaintiff-Appellant

                                 v.

                       HUNTLEIGH CORPORATION,

                         Defendant-Appellee,

                       _______________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                            (04-CV-671)
                      _______________________

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Appellant Thomas Clark appeals from the district court’s

dismissal of his complaint for failure to state a claim upon

which relief can be granted.    Because the attachments to Clark’s

pro se complaint set out a claim for age and race discrimination,

we reverse the dismissal of those two claims.

     Clark worked for Appellee Huntleigh USA as a security

supervisor.    Clark, who is white, alleges that other Huntleigh


     *
      Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.

                                  1
employees once subjected him to racial name calling.   Shortly

after the name-calling incident, Clark was laid off.   He contends

that he was laid off because of discrimination based on his race

and age.

      Clark took his concerns to the Equal Employment Opportunity

Commission (“EEOC”), where he filed a charge that alleged age and

race discrimination.   The EEOC issued Clark a right-to-sue

letter, and shortly afterward, Clark, acting pro se, filed his

original complaint in the Eastern District of Louisiana.

      Clark’s original complaint was brief, mainly containing a

description of what happened to him after Huntleigh laid him off.

Clark later filed an amended complaint, which on its face

included only hints of claims but included no real factual or

legal allegations.   Attached to the complaint, however, were

documents that provided some more information about his claims.

One of those attachments was Clark’s EEOC charge of

discrimination, which set out his race and age discrimination

allegations.

      After being served with Clark’s amended complaint, Huntleigh

filed a Rule 12(b)(6) motion to dismiss for failure to state a

claim.   This motion discussed the allegations in the amended

complaint, but did not address any of the documents attached to

it.   The district court granted Huntleigh’s motion, and this

appeal followed.



                                 2
Rule 12(b)(6)

     We review de novo a district court’s ruling on a Rule

12(b)(6) motion to dismiss for failure to state a claim.     Calhoun

v. Hargrove, 312 F.3d 730, 733 (5th Cir. 2002).   Such a motion is

only properly granted when “it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which

would entitle him to relief.”   Conley v. Gibson, 355 U.S. 41, 45-

46 (1957).   In deciding a 12(b)(6) motion, a court must take all

pleaded facts as true and view those facts in favor of the

plaintiff.   Calhoun, 312 F.3d at 733.

     In this case, we must also consider that Clark is proceeding

pro se.   Thus, his complaint is “held to less stringent standards

than formal pleadings drafted by lawyers.” Calhoun, 312 F.3d at

733 (quoting Taylor v. Books A Million, Inc., 296 F.3d 376, 378

(5th Cir. 2002)).   Significantly, because of Clark’s pro se

status, our precedent compels us to examine all of his complaint,

including the attachments.   In Howard v. King, we concluded that

the district court erred in ruling on a 12(b)(6) motion by not

considering other documents as part of pro se inmates’ complaint:

     Most importantly, however, the court was required to look
     beyond the inmates' formal complaint and to consider as
     amendments to the complaint those materials subsequently
     filed. The court failed to consider the inmates' motion,
     memorandum in support, and affidavit, as amendments to
     the complaint. These documents embellished the original
     complaint's averments, and each should have been
     considered.

707 F.2d 215, 220 (5th Cir. 1983)(citation omitted).

                                 3
       When we examine the attachments, we have no choice but to

conclude that Clark has stated a claim for age and race

discrimination.    His EEOC charge sets out the parameters of this

claim: he was selected for layoff in December 2002 for

discriminatory reasons, while other employees remained on the

job.

       We agree with Huntleigh, however, that Clark has failed to

plead any other claims, such as claims about the EEOC’s treatment

of him or claims for fraud or slander.    The district court

properly dismissed those claims.

       For these reasons, we reverse the district court only to the

extent it ruled that Clark failed to state an age or race

discrimination claim.    Our opinion does not excuse Clark from

future compliance with the Federal Rules of Civil Procedure.      For

example, he must properly respond, and provide his own suitable

evidence, to any future motion for summary judgment that

Huntleigh might file.    We merely hold that Clark adequately

pleaded his discrimination claim.

       AFFIRMED IN PART; REVERSED AND REMANDED IN PART.




                                   4